DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 12/2/2021 have been fully considered and are persuasive; the rejection of claim 19 has been updated to address the newly amended limitations; the amendments to claim 1 have made the claim allowable. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ponjee et al (U.S. Pub #2007/0205420), in view of Young (U.S. Pub #2007/0188085).
With respect to claim 19, Ponjee teaches a method of fabricating a light emitting diode (Paragraphs 45 and 74) comprising: 
forming a first transparent electrode layer (Fig. 10, unlabeled; Fig. 6, 80a and Paragraph 66); 

forming a reflective electrode layer (Fig. 10, 74c and Paragraph 77 and 86) on the light emitting layer; 
forming a transmission hole (Fig. 10, 150) in the reflective electrode layer; and 
forming a second transparent electrode layer (Fig. 10, 75 and Paragraph 93) to cover and/or fill the transmission hole;  4Application No. Not Yet AssignedDocket No. P190929US00 
wherein the transmission hole is configured to transmit light emitted from the light emitting layer to transmit through the second transparent electrode layer (Fig. 10, light transmitting to photodiode 27).  
Young teaches a light reflective element (Figs. 10-12, 100/110/120; Paragraph 85) on the planarization layer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a light reflective element on the planarization layer of Ponjee as taught by Young in order to screen the photosensitive sensor from stray light (Paragraph 81). 

With respect to claim 20, Ponjee teaches forming a photosensitive sensor (Fig. 10, 27) on a side of the second transparent electrode layer opposite from the first transparent electrode layer, wherein the photosensitive sensor is configured to sense changes of intensity of light transmitted from the transmission hole (Paragraph 52).
Allowable Subject Matter
Claims 1-10 and 12-18 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826